Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Fei Shen 04/29/2021.

                                                    Dependency Change
   Claims 4-5 depend on cancelled claim 3. The dependency of claims 4-5 have been changed 

from claim 3 to claim 1.

  

 Allowable Subject Matter
           Claims 1-2, 4-6, 8-9, and 12-13 are allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration of filed claims, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644